PER CURIAM
Defendant was charged and convicted of the theft of crab pots belonging to two other persons. In imposing sentence, the trial court required restitution, inter alia, for six crab pots whose loss is not shown on this record to be connected with defendant’s criminal activity. The state concedes that the restitution ordered in favor of each of the two parties should be reduced by $300. Exercising our authority under Or Const, Art VII (Amended), § 3, we amend the judgment accordingly.
Judgment of conviction amended to require, as a condition of probation, that defendant make restitution to Henry Knutson in the sum of $124 and to Robert Pacheco in the sum of $472. Affirmed as modified.